Citation Nr: 1639782	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  11-05 602A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for damaged sinus cavity (nasal disability), to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).

2.  Entitlement to service connection for cervical spine disability with pain, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle).

3.  Entitlement to an initial rating in excess of 10 percent for traumatic brain injury (TBI) with headaches.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney



ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 1957 to March 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board also notes that in a February 2014 statement, the Veteran requested a hearing "after reconsideration" of his claim.  He did not specify what kind of hearing he wanted, or that he specifically was referring to a Board hearing.  Therefore, clarification letters were sent to the Veteran and his representative.  The Veteran responded, indicating that he did not wish to have a hearing before the Board.  Because a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing, the Board will therefore proceed with adjudication of the appeal.  38 C.F.R. § 20.702(e).  

In May 2015, Board, in pertinent part, denied an initial rating in excess of 10 percent for TBI, assigned a separate noncompensable percent rating for headaches as a residual of TBI, and remanded the claims pertaining to service connection for sinusitis and cervical spine disabilities for further development.  The Veteran appealed the decision relevant to his TBI with headaches disability to the United States Court of Appeals for Veterans Claims (Court).  In May 2016, the Court granted the Secretary and the Veteran's (the parties) Joint Motion for Partial Remand (Joint Motion).  As such, the Board's decision, to the extent, that it denied entitlement to an initial rating in excess of 10 percent TBI with headaches was vacated and remanded pursuant to the Joint Motion.

As noted, in May 2015 the Board remanded the service connection claims pertaining to sinusitis and cervical spine disabilities for further development to include obtaining VA examinations and opinions.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the cervical spine claim and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

In May 2015, the Board noted that the issue of service connection for depression/posttraumatic stress disorder had been raised by the record in an October 2010 statement as well as a statement attached to the Veteran's March 2011 VA Form 9, but had not been adjudicated by the AOJ.  Therefore, it was referred as the Board did not have jurisdiction over it.  Upon review of the file, it does not appear as if the AOJ has developed this issue, as such it is once again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

As a final preliminary matter regarding representation, the Board notes that the Veteran was originally represented in these matters by Disabled American Veterans (as reflected in a December 1992 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In June 2016, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Robert V. Chisholm.  The Board recognizes the change in representation.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2015) and 38 C.F.R. § 20.900(c) (2015).  

The claims for service connection for a nasal disability and a higher initial rating for the Veteran's TBI with headaches disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran when further action is required.


FINDING OF FACT

A cervical spine disability is not shown to be causally or etiologically related to any disease, injury, or incident during service, was not caused or aggravated by the service-connected right eye disability, and arthritis did not manifest within one year of the Veteran's discharge from his honorable period of service.


CONCLUSION OF LAW

The criteria for service connection, to include on a secondary basis, for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.10 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101; 38 C.F.R. §§ 3.307, 3.309. 

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Furthermore, service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Briefly, the legal requirements for a successful secondary service connection claim are: (1) evidence of a current disability for which secondary service connection is sought; (2) a disability which is service connected; and (3) competent evidence of a nexus between the two.
Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   Specifically, 38 C.F.R. § 3.310 (b) provides that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.

Lay evidence is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  When a condition is capable of lay observation and may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature." 

Lay evidence can also be sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must weigh any competent lay evidence and to make a credibility determination as to whether it supports a finding of service incurrence; or, if applicable, continuity of symptomatology; or both, sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Layno.  The credibility of lay evidence may not be refuted solely by the absence of corroborating contemporaneous medical evidence, but it is a factor.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Other credibility factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  Caluza, supra.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

At the outset, the Board notes that there is no evidence or allegation that the Veteran's cervical spine disability is in any way related to his military service.  The Veteran's report of medical history in January 1960 upon separation from service documents no problems with neck pain; and overall normal findings.  Moreover, there is no specific finding of arthritis of the cervical spine or a documented reference to arthritis for years after service, nor is there any medical evidence or opinion even suggesting that disability of the neck had its onset in service or are otherwise medically related to service. 

Rather, the Veteran contends that his cervical spine disability is related to his service-connected right eye disability.

As noted, the Veteran contends that he has "neck problems" because of his right eye injury, including hypertropia with paresis of eye muscle.  He stated that he must hold his head in a certain position because of his double vision, resulting in neck strain.  Indeed, a December 2008 VA optometry note documents the Veteran's report of adjusting his head and neck to "neutralize" his blurry vision symptoms for his "whole life."  At the September 2010 VA examination, the Veteran was diagnosed with mild cervical spine degenerative arthritis by x-ray.  At that time, the Veteran also reported that he was in a car accident and experienced whiplash approximately ten years prior.   He stated his current pain was the same level as it was "prior to the car accident."  The examiner concluded that the Veteran's cervical spine degenerative arthritis was not as likely as not related to or aggravated by the service-connected right eye condition.  The examiner reasoned that the Veteran's cervical spine condition "is likely related to the civilian car accident got whiplash injury 10 years ago."

The Board noted in its May 2015 remand, that there were no treatment notes of record discussing the Veteran's car accident.  Indeed, the earliest VA treatment records in the claims file were from 2004, with VA examinations from the 1960's.  As such, there was no medical evidence confirming or discussing the nature of the Veteran's reported whiplash.  Moreover, the Board also found the examiner's rationale failed to specifically address the Veteran's contention that his cervical spine pain was a result of the way in which he holds his neck.  Instead, the opinion provided an alternative etiology for the Veteran's current neck pain, without even reviewing any medical evidence related to the Veteran's reported whiplash.  As such, the Board found a Remand was necessary to obtain any outstanding treatment records related to the car accident and obtain an addendum opinion regarding the etiology of the Veteran's diagnosed neck disability. 

Pursuant to the May 2015 remand, a June 2015 letter was sent to the Veteran requesting that he identify any treatment related to the car accident which he reportedly experienced whiplash and to authorize VA to obtain any outstanding treatment records.  There is no indication that the Veteran responded to the letter.  Moreover, the Veteran has not submitted any additional evidence, to include outstanding pertinent treatment records.  The Board observes the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a Veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).

Also pursuant to the May 2015 remand, the Veteran was examined in February 2016.  On February 2016 VA examination, the Veteran reported that as a result of his diplopia he chronically strains his neck in order to see things; and because of such, he has chronic pain to his right trapezius.  He denied any numbness or tingling, and any signs of myelopathy.  Physical examination was essentially unremarkable, however there was objective evidence of localized tenderness is the Veteran's right trapezius.  Cervical strain was diagnosed.  The examiner indicated that the Veteran's claims had been reviewed.  He opined that the Veteran's current cervical spine disability was not proximately due to or the result of the Veteran's service-connected eye disability.  The examiner reasoned that the Veteran has slight tenderness to palpation of his right trapezius but otherwise has a normal examination of the cervical spine.  He noted that that x-rays of the cervical spine from September 2010 show mild anterior end plate osteophytes at multiple levels but no signs of facet hypertrophy, loss of lordosis, or joint space narrowing.  The examiner noted that these (i.e., facet hypertrophy, loss of lordosis, and joint space narrowing) are more likely to have been affected if the Veteran had residual effect from his diplopia affecting his cervical spine.  Therefore, without any physical restrictions, and no radiographic correlations, it is as unlikely as not that his current neck strain is caused or aggravated by the Veteran's service-connected eye disability.

At the outset, the Board finds the evidence clearly shows the Veteran has a cervical spine disability, but that there was no report of any neck pain or injury in service. 

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his discharge from his period of honorable service in March 1960.  There is no medical evidence suggesting that this occurred.  As such, presumptive service connection is not warranted for cervical spine arthritis.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

There is no evidence or allegation that the Veteran's cervical spine disability is related directly to an event or injury in service.  As noted, he has only advanced a secondary theory of entitlement.  In addition, the service treatment records are silent for any complaints, treatment, or diagnoses related to a neck disability.  The Board finds that the Veteran's January 1960 separation examination (which showed the Veteran's neck was normal) is highly probative as to his condition at the time of his release from active duty, as it was generated with that specific purpose.  In addition, the Veteran has not endorsed neck pain during service or a continuity of symptoms since service, his statements concerning the onset and continuity are consistent with other evidence of record (that symptoms began several years after discharge), and are therefore credible.  See Caluza, supra.  Specifically, the earliest report of neck pain post-service was in 2008, approximately 48 years after his discharge, when he submitted his September 2008 claim as well as when he reported it to his treating physicians.  See December 2008 VA treatment record.  Notably, statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care." Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997).

Ultimately, the Board finds that collectively the September 2010 and February 2016 VA examiners' negative opinions to be the most probative evidence of record pertaining to whether the Veteran's neck pain is related to his service-connected right eye disability.  The examiners' opinions are predicated on an interview with the Veteran; a review of the record, to include his service treatment records and post-service treatment records; and physical examinations with diagnostic testing. The opinions considered all of the pertinent evidence of record, to include lay statements, and provided a complete rationale citing to the supporting evidence and the relevant medical history.  Furthermore, the opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the September 2010 and February 2016 VA examiners' opinions. 

Finally, the Board notes that the Veteran has provided his opinion that his neck disorder is secondary to his service-connected right eye disability.  Laypersons are competent to provide opinions regarding etiology in certain circumstances.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the Board finds that the reasoned opinion provided by the medical professional in February 2016 outweighs the Veteran's statements.  The VA examiner has experience, training, and education that the Veteran is not shown to have.  As such, that opinion is afforded greater weight than the Veteran's opinion.  Therefore, service connection for a cervical spine/neck disability as secondary to the Veteran's service-connected right eye disability is not warranted. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability. As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for cervical spine disability with pain, to include as secondary to service-connected residuals of a right eye injury (including hypertropia with paresis of eye muscle) is denied.


REMAND

Relevant to the Veteran's nasal disability, on review of the record, the Board finds that an addendum opinion is needed.  Indeed, the September 2010 examiner indicated that there was no radiological evidence of sinus pathology.  Instead, the Veteran was diagnosed with "chronic rhinitis on medication with no evidence of sinusitis as per this exam."  The Board found in its May 2015 remand that clarification was needed to properly identify any sinus-related pathology and to adequately address whether any such diagnosis was caused or aggravated by his service-connected right eye injury.

Pursuant to the May 2015 remand, an addendum opinion was obtained in October 2015.  The examiner reviewed the Veteran's file and indicated that this condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner stated that the examination of the nasal bones dated September 9, 2010 did not reveal evidence to suggest acute fracture involving the nasal bones and there is no other significant osseous abnormality involving the nasal bones noted.  In addition, the examiner noted that multiple views of paranasal sinuses revealed normal development and there was no evidence of mucosal thickening soft tissue, density masses or air-fluid levels.  Furthermore, there was no evident bony destructive changes and nasal septum appears in the midline and no evident bony destructive changes.  Based on the x-rays report, the examiner noted that the Veteran did not have any x-ray finding of sinusitis and his complaints of rhinorrhea and nasal congestion treated with Flonase represent rhinitis.  The Board observes that while the examiner notes the Veteran does not have a sinus-related disability, there was a diagnosis of rhinitis; however, the examiner did not offer an opinion with regards to the diagnosed rhinitis, and whether such was caused by or aggravated by the Veteran's service-connected right eye disability.  As there is no opinion with regards to the rhinitis, another addendum opinion is necessary.

The Veteran contends that an initial rating in excess of 10 percent for his TBI with headaches is warranted.  More specifically, he contends that his headache disability warrants at least a 50 percent disability rating.  See August 2016 correspondence from the Veteran's attorney.  In this regard, in a July 2016 sworn affidavit the Veteran indicated that he experienced migraine headache two times a week and that each headache lasts for about four to five hours at a time.  He indicated that whenever a headaches sets in, he needs to lie down in a dark room, with his eyes closed and as little background noises as possible until the pain subsides.

The Board finds that remand is necessary in order to afford the Veteran a contemporaneous VA examination with a retrospective medical opinion regarding the severity of his service-connected TBI with headache disability throughout the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated). 

In this regard, the Veteran has been awarded an initial 10 percent disability rating for his service-connected TBI with headache disability effective September 16, 2008; however, the most recent September 2010 VA examiner's assessment was primarily focused on the etiology, rather than severity, of the headache disability. Therefore, as it has been over six years since the Veteran's most recent VA examination and evidence in the record, to include the Veteran's July 2016 affidavit, alleging additional impairment, the examiner should provide a retrospective opinion as to the effects of the Veteran's service-connected headache disability for the period from September 16, 2008 to the present.

Additionally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers referable to his nasal disability headaches.  Thereafter, all identified records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding VA or non-VA treatment records referable to his nasal disability and TBI with headaches.  Thereafter, all identified records should be obtained in accordance with VA regulations. 

2.  After all outstanding records have been associated with the record, the AOJ should arrange for the October 2015 VA examiner to provide an addendum opinion.  If that VA examiner is not available, the AOJ should arrange for another appropriate VA examiner to provide an addendum opinion. 

The electronic file and a copy of this Remand should be made available to and be reviewed by the examiner. 

If the VA examiner determines that an additional examination is necessary, that examination should be performed prior to the examiner's opinion formation.    

The examiner must provide an opinion as to whether the diagnosed rhinitis is at least as likely as not (i.e., there is a 50 percent or greater probability) began during service or is otherwise linked to service, to include whether it was caused or aggravated by the Veteran's service-connected right eye injury.

A complete rationale should be provided for all opinions offered.

3.  After all outstanding records have been associated with the record, the Veteran should be afforded an appropriate VA examination to determine the nature and severity of his service-connected TBI with headaches from September 16, 2008 to the present.  To the extent possible, the examiner should describe all manifestations and symptoms of the Veteran's service-connected headaches from September 16, 2008 to the present. 

The examiner should also describe the functional impairment resulting from such headaches.

All opinions expressed should be accompanied by supporting rationale.

4.  Readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


